O’Connor, J.,
concurring in part and dissenting in part.
{¶ 49} I concur with the syllabus announced by the majority that Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, is an aberration that should be limited to cases with similar facts. This aberration was spawned by earlier uninsured-underinsured motorist law, which the legislature revised by means of 1994 Am.Sub.S.B. No. 20, 145 Ohio Laws, Part I, 204, 210-212, and' subsequent acts into the current R.C. 3937.18. The current statute provides limited guidance for ascertaining OIGA’s liability under R.C. Chapter 3955 for a medical malpractice insurance policy issued by a now insolvent insurer.
{¶ 50} I dissent because the survivorship and wrongful-death claims, which the majority effectively consolidates into one claim under the primary policy, should also be consolidated into one claim under the excess policy. Moreover, a single claim submitted to OIGA under an excess or umbrella policy may recover $300,000 more than what is available from the primary policy. I would award the plaintiffs $200,000 under the primary policy and $300,000 under the excess policy for a total of $500,000.
{¶ 51} My disagreement with the majority begins with its treatment of the primary policy’s “Limits of Liability” section. The majority correctly states that this section subjects the plaintiffs’ four claims to a single $200,000 limit under the primary policy, which has a $200,000 per-claim limit and an aggregate limit of $600,000. The majority, however, states that the limits-of-liability section does not consolidate the claims. The majority inconsistently holds both that there are four unconsolidated claims and that the four unconsolidated claims are collectively restricted to the one $200,000 per-claim limit of the primary policy. Subjecting multiple claims to a single limit is the very definition of claims consolidation. The declarations page of the primary policy states that the policy will pay up to “$200,000 [for] each claim.” The limits-of-liability section defines “each claim” as “all claims or suits * * * because of injury to or death of any one person.” An analogous statute, R.C. 3937.18(G), provides that automobile liability insurance policies “may * * * include terms and conditions to the effect that all claims resulting from or arising out of any one person’s bodily injury, including death, shall collectively be subject to the limit of the policy applicable to bodily injury, including death, sustained by one person, and, for the purpose of such policy limit shall constitute a single claim.” This form of consolidation is exactly what the P.I.E. primary policy accomplished. Therefore, the limits-of-liability section of the policy, Section V(A), is a clear and unambiguous consolidation clause. See Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 282, 744 N.E.2d 719, and Saunders v. Mortensen, 101 Ohio St.3d 86, 2004-Ohio-24, 801 N.E.2d 452, ¶ 16-17. The policy even refers to the collective claims with the singular “each claim.” Accordingly, *15the plaintiffs are jointly entitled to no more than $200,000 under the primary policy.
Spengler Nathanson P.L.L., James R. Jeffery and Teresa L. Grigsby, for appellee Gordon L. Katz, D.O.
Vorys, Sater, Seymour & Pease, L.L.P., F. James Foley and Michael Thomas, for appellant.
J. Tracy Sniderhan, for appellee Susan Robinson.
Dykema Gossett, P.L.L.C., William M. Thacker and Suzanne Sahakian, urging reversal for amicus curiae National Conference of Insurance Guaranty Funds.
Berns, Ockner & Greenberger L.L.C., Sheldon Berns and Paul M. Greenberger, urging affirmance for amicus curiae William Witt, M.D.
{¶ 52} Second, I find that under R.C. Chapter 3955, a claim under an excess policy is a “covered claim” separate from a claim made under the primary policy and accordingly subject to an independent $300,000 limit. R.C. 3955.01(D)(1) defines “[cjovered claim” as an unpaid claim “which arises out of and is within the coverage of an insurance policy” to which Chapter 3955 applies. (Emphasis added.) This definition of “covered claim” restricts the term to a claim made under a single insurance policy. An excess insurance policy is physically and legally separate from a primary policy. Identical claims submitted under each policy constitute two “covered claims.”
{¶ 53} Here, the coverage in the excess policy is provided “in accordance with the applicable provisions of the Underlying Insurance.” Because I believe that the limits-of-liability section of the primary policy consolidated the plaintiffs’ claims,3 it follows that plaintiffs are jointly entitled to no more than $300,000 under the excess policy.
{¶ 54} I would allow $200,000 (per-claim policy limit) under the primary policy and $300,000 (“covered claim” statutory limit) under the excess policy for a total possible award of $500,000.
{¶ 55} This award would be consistent with the stated purpose of R.C. Chapter 3955, which is to “reduce,” but not necessarily eliminate, “financial loss to claimants or policyholders because of the insolvency of an insurer.” R.C. 3955.03. Contrary to the majority’s interpretation, the chapter is not intended to fully guarantee each covered insurance policy.

. The majority does not satisfactorily explain why it treats the plaintiffs’ claims collectively under the primary policy but separately under the excess policy.